DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 3/7/2022.
 Claims 1 and 6 are cancelled. Claims 2-5 and 7-10 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Meeks on 4/22/2022.
The application has been amended as follows: 

2. (Currently Amended) A system comprising:
	a plurality of generators configured to be electrically coupled to a grid;
	a plurality of engines configured to drive the plurality of generators respectively;
	a solid state generator (SSG) configured to couple an energy storage device to the
grid; and
	a bias controller coupled to the SSG and configured to detect a frequency of the grid
and to responsively provide a bias signal that adds to a speed reference signal for a speed
controller of at least one of the plurality of engines, wherein the bias controller comprises:
	a frequency bias controller configured to generate a frequency bias load sharing signal
responsive to the detected frequency of the grid; and
	a load sharing controller that receives the frequency bias load sharing signal via a load sharing line coupled to the plurality of generators, wherein the load sharing controller generates the bias signal responsive to the load sharing signal.

3. (Currently Amended) The system of claim 2, wherein the frequency bias controller is configured to control [[a]] the load sharing line that is used to provide a customer load sharing signal to the load sharing controller.

7. (Currently Amended) A method of operating a system comprising a plurality of generators configured to be electrically coupled to a grid, a plurality of engines configured to drive the plurality of generators respectively and a solid state generator (SSG) that couples the grid to an energy storage device, the method comprising:
	detecting a frequency of the grid; and
	providing a bias signal that adds to a speed reference signal for a speed controller of at least one of the plurality of engines responsive to the detected frequency, wherein providing a bias signal comprises:
	generating a frequency bias load sharing signal responsive to the detected frequency;
	providing the frequency bias load sharing signal to a load sharing controller for at least one of the plurality of generators via a load sharing line coupled to the plurality of generators; and
	generating the bias signal from the load sharing controller responsive to the frequency bias load sharing signal.

8. (Currently Amended) The method of claim 7, wherein generating the frequency bias load sharing signal comprises controlling [[a]] the load sharing line that is used to provide a customer load sharing signal to the load sharing controller.

Reason For Allowance
After discussion with Examiner, Applicant submitted modified FIG.2 to correct the corresponding error in the drawing.
In the filed RCE, Applicant amended claim 2 (and similarly claim 7) by adding limitations “A system comprising: a generator configured to be electrically coupled to a grid; an engine configured to drive the generator; a solid state generator (SSG) configured to couple an energy storage device to the grid; and a bias controller coupled to the SSG and configured to detect a frequency of the grid and to responsively provide a bias signal that adds to a speed reference signal for a speed controller of the engine”. No prior arts have been found to, individually or in combination, teach the added limitations in the context of other limitations of the claim. 	Examiner had an interview with Applicant and pointed out that “load sharing” recited in claims needs multiple generators coupled to the same grid to be able to share load among themselves. Based on the discussion, Applicant further amended the claims and authorized Examiner to enter the amendments via the Examiner Amendment. Therefore, claims 2 and 7, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115












/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115